Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 1 of 35 PageID: 17594



MICHAEL CRITCHLEY, SR.                   ANDREW J. ENTWISTLE
mcritchley@critchleylaw.com              aentwistle@entwistle-law.com
CHRISTOPHER W. KINUM                     ROBERT N. CAPPUCCI
cwkinum@critchleylaw.com                 rcappucci@entwistle-law.com
CRITCHLEY, KINUM & DENOIA LLC            ENTWISTLE & CAPPUCCI LLP
75 Livingston Avenue                     299 Park Avenue, 20th Floor
Roseland, New Jersey 07068               New York, NY 10171
Telephone: (973) 422-9200                Telephone: (212) 894-7200
                                         Facsimile: (212) 894-7272
                                         MARC M. SELTZER (admitted Pro Hac Vice)
                                         mseltzer@susmangodfrey.com
                                         SUSMAN GODFREY L.L.P.
                                         1900 Avenue of the Stars, Suite 1400
                                         Los Angeles, CA 90067-6029
                                         Telephone: (310) 789-3100
                                         Facsimile: (310) 789-3150
                                         Attorneys for Plaintiff Timber Hill LLC


                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

   IN RE VALEANT                  Case No. 3:15-cv-07658
   PHARMACEUTICALS
   INTERNATIONAL, INC. SECURITIES Judge Michael A. Shipp
   LITIGATION                     Magistrate Judge Lois H. Goodman
                                           Judge Dennis Cavanaugh, Ret.
                                           Special Master

   This Document Relates To:               PLAINTIFF TIMBER HILL LLC’S
                                           OBJECTION TO THE SPECIAL
   3:15-cv-07658-MAS-LHG                   MASTER’S REPORT &
                                           RECOMMENDATION GRANTING
                                           FINAL APPROVAL OF
                                           SETTLEMENT AND OPPOSITION TO
                                           LEAD PLAINTIFF’S MOTION TO
                                           ADOPT THAT REPORT &
                                           RECOMMENDATION
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 2 of 35 PageID: 17595




                                       TABLE OF CONTENTS
                                                                                                          Page(s)

  I.     PRELIMINARY STATEMENT .....................................................................1

  II.    BACKGROUND .............................................................................................7
  III.   LEGAL STANDARD .....................................................................................9

         A.       Standard of Review ...............................................................................9

         B.       Certification of a Settlement Class ......................................................10
         C.       Whether the Proposed Settlement and Corresponding Plan of
                  Allocation Are Fair, Reasonable and Adequate ..................................12

  IV.    THE SPECIAL MASTER’S REPORT AND RECOMMENDATION........12

  V.     ARGUMENT .................................................................................................14

         A.       The Special Master Erred in Finding That the Plan Of
                  Allocation Treats Options Investors Equitably ...................................14

         B.       The Special Master Erred in Finding That Lead Plaintiff Is
                  Adequate and Typical and in Certifying a Settlement Class ..............19

         C.       Lead Plaintiff’s Post-Hoc Rationalizations Should Be Rejected ........23
  VI.    PROPOSED RESOLUTION .........................................................................28




                                                          i
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 3 of 35 PageID: 17596




                                     TABLE OF AUTHORITIES

  Cases
  Amchem Prods., Inc. v. Windsor,
       521 U.S. 591 (1997)............................................................................... passim
  Deutschman v. Beneficial Corp.,
        841 F.2d 502 (3d Cir. 1988) ..........................................................................16
  Dewey v. Volkswagen Aktiengesellschaft,
       681 F.3d 170 (3d Cir. 2012) ............................................................... 3, 11, 20

  Dickerson v. Kane,
        No. 92-cv-2528, 1995 WL 428647 (D.N.J. July 17, 1995) ...........................10
  Friedman v. Quest Energy Partners LP,
       261 F.R.D. 607 (W.D. Okla. 2009) .................................................................8

  In re Cendant Corp. Litig.,
         264 F.3d 201 (3d Cir. 2001) ..........................................................................12

  In re Cmty. Bank of N. Va.,
         418 F.3d 277 (3d Cir. 2005) ..........................................................................10

  In re Computron Software, Inc. Sec. Litig.,
         6 F. Supp. 2d 313 (D.N.J. 1998) ....................................................................12
  In re Congoleum Corp.,
         426 F.3d 675 (3d Cir. 2005) ..........................................................................10

  In re DVI Inc. Sec. Litig.,
         No. 2:03–CV–05336–LDD, (E.D. Pa. June 12, 2015) ..................................21

  In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig.,
         55 F.3d 768 (3d Cir. 1995) ............................................................... 10, 11, 20

  In re Initial Pub. Offering Sec. Litig.,
         226 F.R.D. 186 (S.D.N.Y. 2005) ...................................................................28

  In re Johnson & Johnson Derivative Litig.,
         No. 10-2033 (FLW), 2013 WL 6163858 (D.N.J. Nov. 25, 2013) ................10



                                                        ii
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 4 of 35 PageID: 17597




  In re Nat’l Football League Players’ Concussion Injury Litig.,
         307 F.R.D. 351 (E.D. Pa. 2015),
         aff'd, 821 F.3d 410 (3d Cir. 2016) .................................................................11
  In re OCA, Inc. Sec. & Derivative Litig.,
         No. 05-2165, 2009 WL 512081 (E.D. La. Mar. 2, 2009)..............................16
  In re Tyco Int’l, Ltd. Multidistrict Litig.,
         535 F. Supp. 2d 249 (D.N.H. 2007) ..........................................................4, 15
  In re Veritas Software Corp. Sec. Litig.,
         No. C-03-0283, 2005 WL 3096079 (N.D. Cal. Nov. 15, 2005)................4, 15
  In re Warfarin Sodium Antitrust Litig.,
        391 F.3d 516 (3d Cir. 2004) ..........................................................................11
  In re WorldCom, Inc. Sec. Litig.,
        388 F. Supp. 2d 319 (S.D.N.Y. 2005) ...........................................................28
  McDonough v. Toys “R” Us, Inc.,
      80 F. Supp. 3d 626 (E.D. Pa. 2015) ........................................................ 16, 28

  Ortiz v. Fibreboard Corp.,
         527 U.S. 815 (1999)...................................................................................3, 19

  Valley Drug Co. v. Geneva Pharm., Inc.,
        350 F.3d 1181 (11th Cir. 2003) .....................................................................21
  Walsh v. Great Alt. & Pac. Tea Co., Inc.,
       726 F.2d 956 (3d Cir. 1983) ..........................................................................16

  Statutes

  15 U.S.C. § 78u ........................................................................................................23

  U.S.C.A. Const. art. III ..............................................................................................5

  Rules
  Fed. R. Civ. P. 23 .................................................................................................3, 12

  Fed. R. Civ. P. 53 ...................................................................................................1, 9



                                                             iii
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 5 of 35 PageID: 17598




  Other Authorities

  Manual for Complex Litigation § 21.61 (4th Ed. 2004) ..........................................10
  Newberg on Class Actions § 3:58 (5th ed.) .............................................................11




                                                     iv
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 6 of 35 PageID: 17599




        Pursuant to Fed. R. Civ. P. 53(f)(1)-(4), Plaintiff and Settlement Class

  member Timber Hill LLC (“Timber Hill”) respectfully objects to the Report &

  Recommendation of the Special Master to grant certification of a Settlement Class

  and final approval of the Settlement and Plan of Allocation pursuant to Fed. R. Civ.

  P. Rules 23(c) and 23(e)(2) (ECF 575, the “R&R”), and opposes Lead Plaintiff’s

  motion to adopt the R&R (ECF 576).

  I.    PRELIMINARY STATEMENT

        Lead Plaintiff, having obtained a Settlement in excess of $1.2 billion, believed

  to be at or near the maximum that the settling defendants are able to pay, designed

  a Plan of Allocation that arbitrarily and unfairly capped one group of Class

  members—the Options Investors—at 5% of the Settlement proceeds (in the

  aggregate) without capping recovery by other Class members—the Common Stock

  and Debt Investors. This was despite the fact that Options Investors suffered in

  aggregate 9.49% of the total Class-wide losses under Lead Plaintiff’s Plan of

  Allocation according to undisputed expert analysis. Far from alerting the Class and

  the Court and providing the required empirical support for this “reduction” and the

  disparate treatment it created, Lead Plaintiff attempted an end-run around the

  statutory and due process protections afforded absent Class members. Indeed, Lead

  Plaintiff misstated in the Settlement, the Notice and its moving papers that the

  Settlement proceeds would be distributed pro rata.         Only after Timber Hill
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 7 of 35 PageID: 17600




  demonstrated the unjustified disparity in treatment through expert analysis and

  objected on this basis did Lead Plaintiff offer its contradictory and unsupported

  rationalizations for the reduction of Options Investors’ recovery.

        Timber Hill objected at both preliminary and final approval (ECF 517, 557)

  because—despite the fact that Lead Plaintiff was put on notice of the potential for

  intra-Class conflicts between Options Investors and Common Stock and Debt

  Investors early on in these proceedings 1—Lead Plaintiff nevertheless devised a Plan

  of Allocation that arbitrarily reduces the recovery of Options Investors for the benefit

  of Common Stock and Debt Investors. Specifically, the Plan of Allocation (“POA”)

  arbitrarily caps options investors’ recovery at “no more than 5%” of the Net

  Settlement Fund (ECF 510 at 32)—despite the fact that under the POA itself Valeant

  Options Investors experienced 9.49% of the total Class-wide recoverable damages.

        Lead Plaintiff was highly incentivized to devise a POA that artificially reduces

  the recovery of Options Investors because the vast majority of its claimed losses

  were incurred on Valeant Common Stock and Debt investments. In this regard, the

  presence of an arbitrary options cap reflects a fundamental conflict concerning the

  allocation of Settlement proceeds and demonstrates that Options Investors were

  1
    See this Court’s Order on the Motion to Consolidate the Timber Hill action, ECF
  392 at 11-12 (“a failure to protect the rights of derivatives traders will likely impact
  this litigation at later stages . . . Given that Timber Hill has raised this issue now,
  Timber Hill’s motion has the salutary effect of putting the Lead Plaintiff and the
  Court on notice that this issue may arise in the future.”).


                                             2
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 8 of 35 PageID: 17601




  inadequately represented and that no Settlement Class is certifiable. See Dewey v.

  Volkswagen Aktiengesellschaft, 681 F.3d 170, 184 (3d Cir. 2012) (“A conflict

  concerning the allocation of remedies amongst class members with competing

  interests can be fundamental and can thus render a representative plaintiff

  inadequate.”); see also Ortiz v. Fibreboard Corp., 527 U.S. 815, 856 (1999); (“class

  settlements must provide structural assurance of fair and adequate representation for

  the diverse groups and individuals affected”) (citation omitted); Amchem Prods. v.

  Windsor, 521 U.S. 591, 626–27 (1997) (“The settling parties, in sum, achieved a

  global compromise with no structural assurance of fair and adequate representation

  for the diverse groups and individuals affected.”); Fed. R. Civ. P. 23 (a)(4).

        In certifying a Settlement Class and granting final approval, the Special

  Master’s R&R failed to come to grips with the substance of Timber Hill’s argument

  and made the following clear legal errors:

           • First, the Special Master erred in holding that Lead Plaintiff and Named
             Plaintiffs adequately represented Common Stock, Debt and Options
             Investors (R&R at 7-8) in light of the fact that the Settlement and POA
             facially discriminate against Options Investors, are bereft of structural
             assurances of adequate representation and otherwise fail to satisfy the
             holdings in Amchem and its progeny (R&R at 23-24). The Special
             Master also erred in concluding that notice to the Class was sufficient
             even though the notice did not provide total options-related damages, a
             per share calculation of damages suffered by Options Investors, a
             statement of options-related costs and fees on a per option/share basis
             and did not state that the Plan of Allocation applied a 50% discount to
             Options losses. The Special Master’s recommendation that the Court
             certify a Settlement Class is therefore infirm because it is based on this
             erroneous holding.

                                            3
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 9 of 35 PageID: 17602




           • Second, the Special Master erred in accepting Lead Plaintiff’s argument
             that because there are other cases that applied caps, a cap should be
             applied in this case—ignoring that none of those cases set any kind of
             legal or precedential standard but to the contrary were decided in all but
             two instances without judicial analysis of the cap and, even then, on the
             specific facts of those two cases.2

           • Third, the Special Master erred in approving and options cap without
             any empirical basis to do so, ignoring contrary and uncontroverted
             empirical data and analysis from Timber Hill’s expert submitted in
             connection with its objection. Relatedly, the Special Master failed to
             consider Timber Hill’s loss analysis proving that the calculation of
             9.49% of the Class-wide damages for Options Investors itself already
             accounts for so-called “inflation loss” and the 5% cap is therefore
             grossly unfair. ECF 568 at 2.

           • Fourth, the Special Master mistakenly concluded there are
             differentiating factors affecting options damages which justify a 5%
             cap on recovery for Options Investors (R&R at 23). In concluding there
             were differentiating factors justifying the cap, the Special Master
             ignored empirical data pertaining to Valeant options volume that would
             justify a higher allocation and ignored the Allergan case in which
             options investors received a significantly higher recovery on provable
             damages than in the decades-old cases relied on by Lead Plaintiff. 3


  2
    R&R, ECF 575 at 23; ECF 559-2 (Lead Plaintiff’s Appendix B on reply, listing
  cases); In re Veritas Software Corp. Sec. Litig., No. C-03-0283, 2005 WL 3096079
  at *9 (N.D. Cal. Nov. 15, 2005); In re Tyco Int’l, Ltd. Multidistrict Litig., 535 F.
  Supp. 2d 249, 264 (D.N.H. 2007). The faulty premise that these cases establish that
  the cap in question here was fair and reasonable, without reference to the facts and
  circumstances of this litigation, is the sole basis on which the Special Master
  explicitly responded to and overruled Timber Hill’s objection.
  3
    In Allergan, the issue of allocation of damages was extensively briefed by the
  common stock lead plaintiffs, the options lead plaintiff and the defendants. See In
  re Allergan, Inc. Proxy Violation Securities Litig., Case No. 8:14-cv-04004 (DOC)
  (KESx) (C.D. Cal.), Doc. Nos. 558, 560, 562, 563, 564, 570, 571; In re Allergan,
  Inc. Proxy Violation Derivatives Litig., Case No. 2:17-cv-04776 (DOC) (KESx)
  (C.D. Cal.) Doc. Nos. 66-71, 77.


                                           4
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 10 of 35 PageID: 17603




            • Fifth, the Special Master erred by shifting the burden to Timber Hill to
              prove that the Plan of Allocation was unfair to Options Investors, rather
              than requiring Lead Plaintiff to prove that it was fair (R&R at 23-24).
              The Special Master simply accepted Dr. Feinstein’s conclusory
              assertion—unsupported by empirical analysis—that an Options cap is
              justified because Options Investors are entitled to receive the entirety
              of their “investment loss” as their Recognized Loss under the POA
              while Common Stock and Debt Investors receive the purportedly more
              conservative “inflation loss” as their Recognized Loss. (R&R at 23-
              24). Yet the Special Master failed to consider evidence submitted by
              Timber Hill and left uncontested by Lead Plaintiff demonstrating that
              Options Investors suffered 9.49% of the total Class-wide damages
              under Lead Plaintiff’s POA, yet were capped at 5% of the recovery.4

            • Finally, the Report & Recommendation is improper in that it purports
              to grant final approval of the Settlement rather than recommend that the
              Court grant final approval, and thus, if adopted in its current form,
              would constitute an impermissible delegation of authority. U.S.C.A.
              Const. art. III, § 1.

         Contrary to the Special Master’s findings, the full record demonstrates that

   Lead Plaintiff wholly failed to meet its burden to demonstrate that the POA was fair

   and reasonable with respect to Options Investors and offered no evidence or

   empirical analysis supporting a 5% cap (or any cap) on recovery by Options

   Investors.




   4
     Relatedly, the Special Master incorrectly applied analysis supplied by Timber
   Hill’s expert in an unrelated and factually distinct case in support of his conclusion
   that option values naturally diminish over time and there are complex option pricing
   dynamics making it difficult to differentiate between fraud and non-fraud factors
   (R&R at 23-24).


                                             5
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 11 of 35 PageID: 17604




         To this end, Timber Hill requests that the Court reject the R&R and deny

   approval of the Settlement and Plan of Allocation. In the alternative, Timber Hill

   requests that the Court modify the R&R to implement Timber Hill’s proposed

   amendments to the POA (Ex. 1),5 thereby ensuring that options investors are treated

   like every other Class member and satisfying the requirement of the structural

   protections discussed in Amchem. Specifically, Timber Hill’s proposed amendments

   to the POA would:

             • Eliminate the 5% cap on options recovery; and

             • Clarify that investors who acquired common stock through option

                exercises or assignments are not entitled to double recovery.6

         Alternatively, Timber Hill proposes providing Options Investors, collectively,

   with an allocation of 9.49% (not capped) of the Net Settlement Fund, an allocation

   equal to their uncontested portion of total Class-wide damages.



   5
     “Ex. __” herein refers to the exhibits to the Declaration of Andrew J. Entwistle,
   submitted herewith.
   6
     Timber Hill’s proposed modifications also make explicit that Valeant Options
   Investors are entitled to participate in the recovery related to their insider-trading
   claims to the same extent as Common Stock Investors, a result that Lead Plaintiff
   assured the Special Master is already implied in its Plan of Allocation and is
   therefore moot. The R&R (at 24) apparently agrees that the Plan of Allocation
   dictates that Options Investors are already entitled to participate in the insider-
   trading recovery under the Plan of Allocation and Timber Hill therefore objects to
   this aspect of the R&R only to request that the result (which all agree should obtain),
   be made explicit for administrative purposes.


                                             6
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 12 of 35 PageID: 17605




   II.   BACKGROUND

         Timber Hill filed a class action complaint (the “Timber Hill action”) on June

   6, 2018, on behalf of Valeant Options Investors, who collectively suffered billions

   of dollars in losses as a result of violations of Sections 10(b) and 20(a) of the

   Securities Exchange Act of 1934 by Valeant and certain of its senior executives.

   Timber Hill LLC v. Valeant Pharm. Int’l, Inc., No. 18-cv-10246 (D.N.J.). Timber

   Hill sought to represent a class composed of “all persons or entities that purchased

   call options on Valeant common stock and/or sold put options on Valeant common

   stock during the class period and were damaged thereby” because such Valeant

   Options Investors were not expressly included in the Valeant Common Stock and

   Debt action. See No. 18-10246, Doc. No. 1 at ¶ 444. To protect and advance the

   interests of Valeant Options Investors, Timber Hill spent months investigating

   potential recovery strategies which included extensive consultation with options

   damages experts, the development of a discrete damages model for Valeant options

   and examination of market efficiency as it relates to options. The Timber Hill action

   was automatically consolidated with the above-captioned action. ECF 317, 318.

         Timber Hill timely sought relief from the Consolidation Order on the ground

   that Lead Plaintiff and its counsel were unlikely to adequately “protect the interests

   of derivatives traders due to potentially conflicting positions regarding, among other

   things, the allocation of any recovery.” ECF 322-1 at 3. Timber Hill also explained



                                             7
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 13 of 35 PageID: 17606




   that Options Investors would seek to recover from “the common set of defendants

   as the purchasers of Valeant equity securities and senior Debt, and ‘a single lead

   plaintiff will be unable to have undivided loyalties to vigorously pursue recovery on

   behalf of both classes due to the inherent conflict that is caused by the competition

   for the same limited funds for recovery.’” Id. at 4 (citing Friedman v. Quest Energy

   Partners LP, 261 F.R.D. 607, 610 (W.D. Okla. 2009)).

         In its opposition to the motion for relief from the consolidation order, Lead

   Plaintiff maintained that it would represent the interests of Valeant Options Investors

   and assured the Court that it was “more than adequate to represent all purchasers of

   Valeant securities, including those who traded in options.” ECF 323 at 22; ECF

   329-1 at 1.

         The Court acknowledged that “a failure to protect the rights of derivatives

   traders will likely impact this litigation at later stages.” ECF 392 at 11-12. 7 The

   Court then observed: “Given that Timber Hill has raised this issue now, Timber

   Hill’s motion has the salutary effect of putting the Lead Plaintiff and the Court on

   notice that this issue may arise in the future.” Id. at 11.

         Even though Lead Plaintiff was expressly put on notice by Timber Hill and

   the Court of the potential for inadequate representation of the interests of Options



   7
     Valeant Options Investors were referred to as “derivatives traders” in the
   consolidation proceedings.


                                              8
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 14 of 35 PageID: 17607




   Investors, Lead Plaintiff nevertheless devised an unfair POA that arbitrarily

   discriminates against Valeant Options Investors by unjustly imposing a cap limiting

   their recovery while all other investors share in the Settlement proceeds pro rata.

   This differential treatment is exactly the type of harm the Court anticipated might

   occur and warned Lead Plaintiff to avoid. Lead Plaintiff did not inadvertently

   overlook the interests of Options Investors. It was well aware of the potential for

   conflict, and instead of developing a POA that treated Options Investors fairly and

   on the same terms as other Valeant Investors, Lead Plaintiff crafted a POA that

   unfairly favors Common Stock and Debt Investors to the detriment of Options

   Investors. This disparate treatment is all the more egregious when one considers it

   is easily cured by simply allowing Valeant Options Investors to share in the recovery

   on a pro rata basis with all Class members—the same treatment afforded all other

   investors under the Plan of Allocation.

   III.   LEGAL STANDARD

          A.    Standard of Review

          Objections to findings of fact or conclusions of law made or recommended by

   a Special Master are decided de novo. See Fed. R. Civ. P. 53(b)(3)-(4); ECF 484

   (order appointing the Special Master) at 4. In addition to specific findings of fact

   and conclusions of law, “[t]he appropriateness of the legal standard applied by the

   special master is reviewed de novo by the district court.” Dickerson v. Kane, No.



                                             9
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 15 of 35 PageID: 17608




   92-cv-2528, 1995 WL 428647, at * 4 (D.N.J. July 17, 1995). The Court “may adopt

   or affirm, modify, wholly or partly reject or reverse, or resubmit to the master with

   instructions.” In re Johnson & Johnson Derivative Litig., No. 10-2033 (FLW), 2013

   WL 6163858, at *3 (D.N.J. Nov. 25, 2013).

         B.     Certification of a Settlement Class

         Class action settlements reached prior to certification present “special

   problems” that implicate significant due process rights of absent class members. In

   re Cmty. Bank of N. Va., 418 F.3d 277, 299 (3d Cir. 2005). Rule 23(a)’s provisions

   should therefore be given “heightened” scrutiny in the settlement class context.

   Amchem, 521 U.S. at 620. “[T]he judge must adopt the role of a skeptical client and

   critically examine the class certification elements, the proposed settlement terms,

   and procedures for implementation.” Manual for Complex Litigation § 21.61 (4th

   ed. 2004). Where, as here, the requirements of class certification were never litigated

   in an adversarial context, the Court must carefully scrutinize the negotiation

   processes driving pre-certification settlements to ensure adequacy of representation.

   See Cmty. Bank of N. Va., 418 F.3d at 307-08; In re Gen. Motors Corp. Pick-Up

   Truck Fuel Tank Prods. Liab. Litig. (“Gen. Motors”), 55 F.3d 768, 796-97 (3d Cir.

   1995); see also, In re Congoleum Corp., 426 F.3d 675, 693 (3d Cir. 2005) (quoting

   Cmty. Bank of N. Va., 418 F.3d at 318).




                                             10
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 16 of 35 PageID: 17609




         With regard to certification of a settlement class under Rule 23, the adequacy

   prong of Rule 23(a)(4) requires two steps. “First, the adequacy inquiry ‘tests the

   qualifications of the counsel to represent the class.’” In re Warfarin Sodium

   Antitrust Litig., 391 F.3d 516, 532 (3d Cir. 2004). The second component of the

   adequacy inquiry seeks “to uncover conflicts of interest between named parties and

   the class they seek to represent.” Id. “Not every distinction between a class member

   and a class representative renders the representative inadequate.” In re Nat’l

   Football League Players’ Concussion Injury Litig., 307 F.R.D. 351, 376 (E.D. Pa.

   2015), aff’d, 821 F.3d 410 (3d Cir. 2016). However, “[a] fundamental conflict exists

   where some [class] members claim to have been harmed by the same conduct that

   benefitted other members of the class.” Id. (citing Dewey, 681 F.3d at 183 (alteration

   in original) (internal quotation marks omitted). This occurs when, “by maximizing

   their own interests, the putative representatives would necessarily undercut the

   interests of another portion of the class.” Id. (citing Newberg on Class Actions §

   3:58 (5th ed.)). Benefits awarded to some class members, but not others, without

   adequate justification may indicate that other class members were inadequately

   represented. Id. (citing Gen. Motors, 55 F.3d at 797).




                                            11
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 17 of 35 PageID: 17610




          C.      Whether the Proposed Settlement and Corresponding Plan of
                  Allocation Are Fair, Reasonable and Adequate

          Under Federal Rule of Civil Procedure 23(e)(2), a Court may approve the

   settlement of a class action “only after a hearing and only on finding that it is fair,

   reasonable, and adequate.” Fed. R. Civ. P. 23 (e)(2).

          The Plan of Allocation of Settlement proceeds among Class members must

   also be approved as part of the Settlement. The same standards that apply to

   approval of the Settlement as a whole also apply to the Plan of Allocation—i.e. the

   Plan of Allocation must be fair, reasonable and adequate. In re Cendant Corp. Litig.,

   264 F.3d 201, 248 (3d Cir. 2001); see also, In re Computron Software, Inc. Sec.

   Litig., 6 F. Supp. 2d 313, 321 (D.N.J. 1998) (citations omitted) (approving plan of

   allocation where all class members were treated “in an identical matter”).

   IV.    THE SPECIAL MASTER’S REPORT AND RECOMMENDATION

          On June 15, 2020, (ECF 575), the Special Master erroneously recommended

   that the Court grant: (1) Final Approval of Class Action Settlement and Plan of

   Allocation; and (2) an Award of Attorneys’ Fees and Expenses and Awards to

   Plaintiffs.

               • First, regarding adequacy of representation, Judge Cavanaugh found
                 “Lead Plaintiff and Named Plaintiffs are large institutional investors
                 that, like Class members, purchased Valeant Securities at artificially
                 inflated prices” and that they “have demonstrated their competency and
                 ability to serve as class representatives by overseeing the litigation
                 through the pleadings, motions to dismiss, discovery, and settlement
                 phases, and participating in discussions with Lead Counsel concerning


                                             12
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 18 of 35 PageID: 17611




              case developments, strategies, significant filings, and settlement.”
              R&R at 7-8. In this regard the Special Master erroneously ignored the
              mandate of Amchem, 521 U.S. at 620, and its progeny requiring
              heightened scrutiny and structural assurances of fairness.

           • Second, regarding Timber Hill’s Objection (ECF 557), the Special
             Master erroneously concluded that “treatment of options in the Plan of
             Allocation is a generally accepted and widely used methodology for
             equitably allocating a settlement fund in light of the purported
             differentiating factors affecting options damages” (R&R at 23),
             erroneously rejecting Timber Hill’s uncontested expert analysis that
             Options Investors’ damages are readily ascertainable.

           • Third, the Special Master found—without any empirical basis—that
             “Options Investors have larger computed Recognized Losses relative to
             Valeant common stock and note investors.” (R&R at 23). In so finding,
             the Special Master erroneously accepted Dr. Feinstein’s belated,
             conclusory justification—submitted on reply without any empirical
             analysis or basis and not published during the notice period—for an
             options cap representing an approximately 50% reduction in Options
             Losses.

           • Fourth, the Special Master held that “the basis for the allocation and
             cap” was that “option values naturally diminish overtime [sic] and the
             complex option price dynamics makes it difficult to differentiate
             between fraud- and non-fraud-based factors.” To support this
             conclusion, the Special Master cited Timber Hill’s experts’ testimony
             from an old, unrelated case in support of a plan of allocation. In so
             doing, the Special Master erroneously ignored that—unlike Lead
             Plaintiff’s expert in this case—Timber Hill’s expert actually did a full
             empirical analysis in that case to value the options and stock at issue
             and arrived at an options cap of 10%. R&R at 23-24.

           • Fifth, the Special Master rejected Timber Hill’s argument that insider-
             trading losses are not covered under the POA, summarily concluding
             Timber Hill “cited no case law or binding authority to support this
             claim” and finding its objection “unpersuasive” and ignoring the fact
             that this factual argument was based on the language of the POA and
             Timber Hill’s expert’s empirical analysis. R&R at 24.



                                          13
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 19 of 35 PageID: 17612




         The Special Master therefore overruled Timber Hill’s objection and

   recommended that the Court grant final approval of the Settlement and Plan of

   Allocation.8

   V.    ARGUMENT

         A.       The Special Master Erred in Finding That the Plan Of Allocation
                  Treats Options Investors Equitably

         The Special Master erred in concluding that “the treatment of options in the

   Plan of Allocation is a generally accepted and widely used methodology for

   equitably allocating a settlement fund in light of the differentiating factors affecting

   options damages.” R&R at 23. But the fact that options caps have often been

   employed does not mean that they are generally accepted by courts that have

   considered them in an adversarial context. The options caps in almost all of the

   cases cited by Lead Plaintiff were not challenged, and were therefore not subjected

   to judicial scrutiny, and in the two out-of-circuit district court opinions that do

   address a cap, the cap was supported by empirical analysis and decided on the case-




   8
     The R&R purports to “grant” Lead Plaintiff’s motion, an action that exceeds the
   authority of the Special Master and violates the bedrock principle that [t]he judicial
   Power of the United States, shall be vested in one supreme Court, and in such inferior
   Courts as the Congress may from time to time ordain and establish. U.S.C.A Const.
   art. III, § 1. Timber Hill submits that the Court should construe the R&R as
   recommending that the Court grant the motion and, at the very least, modify the
   R&R to reflect the same.


                                             14
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 20 of 35 PageID: 17613




   specific facts. 9   Building off his conclusion that options caps are “generally

   accepted,” the Special Master then entirely sidestepped Timber Hill’s well-founded

   objection that the POA facially discriminates against Options Investors.

          The POA is unfair to Valeant Options Investors because it gives preferential

   treatment to Common Stock Investors and specified Debt Investors at the expense

   of Options Investors by allowing Common Stock Investors and Debt Investors to

   share in the Net Settlement proceeds on a pro-rata basis while the recovery of

   Valeant Options Investors is limited to a separate, arbitrarily-capped fund. Under

   the POA: “(a) at least 95% of the Net Settlement Fund will be allocated collectively

   to Valeant common stock and the specified Valeant debt securities; and (b) no more

   than 5% of the Net Settlement Fund will be allocated to options on Valeant common

   stock.” ECF 539-5 at 101.10 Lead Plaintiff initially offered no justification for not

   allowing Options Investors to share in the recovery on a pro rata basis with all other

   investors, just as it offered no support for the wholly arbitrary 5% allocation itself—

   an allocation that is only about half of the Options Investors’ pro rata share of the

   recovery.


   9
    ECF 559-2 (Lead Plaintiff’s Appendix B on reply, listing cases); Veritas, 2005 WL
   3096079 at *9; Tyco, 535 F. Supp. 2d at 264.
   10
     As noted in Timber Hill’s Objection before the Special Master, the putative “cap”
   also has a clawback feature such that any portion of the 5% allocation that is not paid
   out initially to Valeant Options Investors is added back into the pro rata pool shared
   by Valeant Common Stock and Debt Investors.


                                             15
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 21 of 35 PageID: 17614




         The Special Master’s R&R did not cite or consider the decisions of courts in

   this Circuit and elsewhere that have long recognized that options investors stand on

   equal footing with common stock investors with respect to Exchange Act claims

   and, accordingly, should be treated alike and share in the Net Settlement Fund on a

   pro rata basis. Deutschman v. Beneficial Corp., 841 F.2d 502, 507 (3d Cir. 1988)

   (“We are not persuaded that the difference between trading in the two types of

   securities should lead to different treatment.”). Where there is “no evidentiary

   justification in the record” for disparate recoveries among class members, funds

   should be distributed on a pro rata basis. McDonough v. Toys “R” Us, Inc., 80 F.

   Supp. 3d 626, 648 (E.D. Pa. 2015) (revising plan of allocation to distribute

   settlement funds on a pro rata basis) (emphasis added). See also In re OCA, Inc.

   Sec. & Derivative Litig., No. 05-2165, 2009 WL 512081, at *6 (E.D. La. Mar. 2,

   2009) (approving a plan of allocation that specified: “[t]o the extent that class

   members’ claims exceed the Net Settlement Fund, each claimant will be

   compensated on a pro rata basis according to the claimants’ calculated loss under

   the allocation plan.”); see also Walsh v. Great Alt. & Pac. Tea Co., Inc., 726 F.2d

   956, 964 (3d Cir. 1983) (“The Court’s principal obligation is simply to ensure that

   the fund distribution is fair and reasonable as to all participants in the fund.”).

         The Special Master also ignored that Lead Plaintiff’s description of the POA

   in the final approval papers contemplated that a pro rata distribution was appropriate



                                              16
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 22 of 35 PageID: 17615




   for all Class members, while omitting any discussion of the cap on recovery for

   Valeant Options Investors: “The Plan of Allocation treats the Class equitably by

   providing that each Class Member that properly submits a valid Proof of Claim and

   Release form will receive a pro rata share of the monetary relief. It too is fair,

   reasonable, and adequate, and should be approved.” ECF 539-1 at 3-4. In fact, Lead

   Plaintiff makes only a passing reference to the cap in a declaration submitted in

   support of final approval, noting that the cap is “consistent with options caps used

   in other securities class action settlements.” ECF 539-3 at 10.

         In this regard, the Special Master also ignored that the POA is wholly at odds

   with the terms of the Stipulation of Settlement itself which, in the words of Lead

   Counsel provides “that each Class member that properly submits a valid Proof of

   Claim and Release form will receive a pro rata share of the monetary relief based

   on the terms of the Plan of Allocation.” See, ECF 539-1 at 35. Nowhere does the

   Stipulation of Settlement provide that all Settlement Class members will share in the

   Settlement proceeds on a pro rata basis except Valeant Options Investors. Plainly

   stated, the differential treatment of Valeant Options Investors is a construct of Lead

   Plaintiff and Lead Counsel that was never bargained for by Valeant Options




                                            17
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 23 of 35 PageID: 17616




   Investors, that is without support in law, fact or equity and that is wholly contrary to

   the requirements of Rule 23 and applicable Third Circuit law. 11

           Critically, the Special Master failed to address Timber Hill’s uncontested

   calculation of Class-wide damages under the POA in relation to the arbitrary cap on

   Options Investors’ recovery. Specifically, Timber Hill’s expert calculated total

   options damages of $3,765,590,117; (ii) total debt damages of $3,857,171,767; and

   (iii) total common stock damages of $32,064,194,203, with total aggregate Class-

   wide damages under the Plan of Allocation for all three groups of investors summing

   to $39,686,956,087.      See Declaration of Michael A. Marek, Ex. 2 hereto.12

   Significantly, and ignored by the Special Master, these figures were calculated using

   a universally accepted inflation-based model for calculation damages in securities

   cases and the disclosure dates listed in the common stock portion of the POA. ECF

   557 at 17-18. On this empirical analysis Timber Hill’s expert concluded that if Lead

   Plaintiff had based the allocation on the Valeant Options Investors’ actual share of


   11
      The Special Master erred in even acknowledging Lead Plaintiff’s spurious
   references to conversations between counsel as they tried to resolve allocation issues
   before preliminary approval and before Timber Hill and it’s expert did any analysis
   of options-related losses under the Plan of Allocation. Leaving aside those
   conversations were made in the context of FRE Section 408, they are otherwise of
   no probative weight here because they were not based on Timber Hill’s expert’s
   analysis of the inflation-based losses of options investors which was not (and could
   not have been) done until after Timber Hill received the operative plan of allocation.
   12
        Mr. Marek’s Declaration was submitted to the Special Master at ECF 517.


                                             18
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 24 of 35 PageID: 17617




   aggregate Class-wide damages for Options Investors the cap would have been

   9.49%, not 5%.13

         B.     The Special Master Erred in Finding That Lead Plaintiff Is
                Adequate and Typical and in Certifying a Settlement Class

         The Special Master also erred in holding that Lead Plaintiff and Named

   Plaintiffs adequately represented Common Stock, Debt and Options Investors (R&R

   7-8) under Rule 23(a)(4) and in certifying a Settlement Class.

         As argued in Timber Hill’s Objection before the Special Master, the inequity

   of the POA precludes the Court from certifying a settlement class that includes both

   Common Stock and Debt Investors and Options Investors under Lead Plaintiff’s sole

   leadership. The disparate treatment of Options Investors demonstrates that Lead

   Plaintiff has not adequately represented the interests of Options Investors and is not

   inclined to do so. Ortiz, 527 U.S. at 856 (“class settlements must provide structural

   assurance of fair and adequate representation for the diverse groups and individuals


   13
      Even changing the allocation to 9.49% does not completely solve the problem of
   course because it is almost always the case that the claims rate in securities cases is
   less than 100% under even the most robust notice and claims programs. As a result,
   claimants sharing on a pro rata basis often have a greater recovery per share or unit
   than is reflected on the Notice of Settlement. However, under a cap such as that
   here, claimants are limited in their recovery with any unclaimed funds being clawed
   back to increase the uncapped pro rata pool for Common Stock and Debt Investors
   rather than to Options claimants in the pool. If the allocation was increased to 9.49%,
   the clawback feature was eliminated, then Valeant Options Investors would be
   equitably treated here. While Timber Hill believes it is far simpler to simply treat
   everyone on a pro rata basis, it has no objection if the Court determines to increase
   the allocation to 9.49%, and eliminate the clawback.

                                             19
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 25 of 35 PageID: 17618




   affected”) (citations omitted); Dewey, 681 F.3d at 184 (“A conflict concerning the

   allocation of remedies amongst class members with competing interests can be

   fundamental and can thus render a representative plaintiff inadequate.”) (citation

   omitted).

         Lead Plaintiff’s failure to devise a POA that would treat Valeant Options

   Investors fairly is particularly concerning in light of the briefing on Timber Hill’s

   motion for relief from the consolidation order. Lead Plaintiff was made aware of

   the potential for conflict by both the briefing and this Court’s specific statement that

   Timber Hill’s motion had placed Lead Plaintiff on notice of the potential conflicts.

   Lead Plaintiff disregarded the Court’s clear warning by devising a Plan of Allocation

   that differentially treated Valeant Options Investors to the clear benefit of Valeant

   Common Stock and Debt Investors. While Lead Plaintiff could have easily proposed

   a plan of allocation that distributed the Net Settlement Fund to all Valeant investors

   on a pro rata basis, the Plan of Allocation creates antagonism within the Class,

   directly impacting the question of adequate representation. See Gen. Motors, 55

   F.3d at 800 (remanding order granting final approval because, inter alia, the

   settlement agreement created antagonism within the class). Because the conflict

   relates to the distribution of Settlement funds, the intra-class conflict is fundamental

   and prevents Lead Plaintiff from adequately representing the Class, which should

   bar certification of a Settlement Class. See Valley Drug Co. v. Geneva Pharm., Inc.,



                                             20
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 26 of 35 PageID: 17619




   350 F.3d 1181, 1190, 1194 (11th Cir. 2003) (finding that failure to address whether

   wholesalers had fundamental conflict with the remainder of the class was an abuse

   of discretion). 14

          The Special Master did not address the issue of intra-Class conflicts in the

   R&R (despite the fact it was also raised in Timber Hill’s Objection to Preliminary

   Approval (ECF 517 at 10-12)).         The Special Master also wholly ignored the

   substantive import of the holding in Amchem (which he cited once in relation to the

   basic requirements for class certification), in which the Supreme Court affirmed the

   Third Circuit’s determination that certification of a settlement class was improper

   on grounds of inadequate representation where the settlement itself showed intra-

   class disparities, noting the need for “structural assurance of fair and adequate

   representation” when groups of claimants have competing interests. Amchem, 521

   U.S. at 610, 627-28 (observing that the settlement at issue made “important

   judgments on how recovery is to be allocated among different kinds of plaintiffs,

   decisions that necessarily favor some claimants over others.”).



   14
      As previously discussed by Timber Hill before the Special Master, the cases Lead
   Plaintiff relied on to demonstrate adequacy are both unavailing and actually support
   Timber Hill’s position. In both cases, the courts certified a class of investors of
   different types of securities and approved plans of allocation that distributed the net
   settlement fund on a pro rata basis. See In re DVI Inc. Sec. Litig., No. 2:03–CV–
   05336–LDD, Doc. No. 1003-4 (E.D. Pa. June 12, 2015) (approving a plan of
   allocation that distributed the funds on a pro rata basis, with no arbitrary cap).



                                             21
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 27 of 35 PageID: 17620




         Amchem is the seminal cases addressing the adequacy of representation and

   the appropriateness of certifying a settlement class where, as here, intra-Class

   conflicts persist over the appropriateness of allocation of damages under the POA.

   The Special Master’s certification of a Settlement Class with fundamental intra-

   Class conflicts and no structural assurances of fair and adequate representations

   without considering, much less applying, Amchem and its progeny to the facts of this

   case was clear error. Id.; R&R at 7-8.

         The Special Master’s finding that the “content of the notice and its distribution

   to the Class satisfied Rule 23 and due process” was in error. There are references in

   the Notice to the expected recovery and average costs and fees for Common Stock

   Investors, but no mention of expected recovery, average damages, or average cost

   of costs and fees for Valeant Options Investors. ECF 539-5 at 93. The Notice also

   failed to state that Options Investors’ losses are being discounted by 50% and it fails

   to provide any empirical basis for this discount or the differential treatment. To

   make matters worse, as noted above, the Notice and the Settlement Agreement both

   actually indicate that the Settlement proceeds will be distributed on a pro rata basis

   to all investors—statements directly contradicted by the Plan of Allocation. ECF

   539-1 at 3-4, 10, 35.

         For these reasons the Notice violates the settlement notice requirements

   dictated by the PSLRA. Under the PSLRA, every settlement notice must include a



                                             22
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 28 of 35 PageID: 17621




   statement explaining a class members’ recovery: “The amount of the settlement

   proposed to be distributed to the parties to the action, determined in the aggregate

   and on an average per share basis.” 15 U.S.C. § 78u–4(a)(7)(A). The notice must

   also include a statement of “the average amount of damages per share that would be

   recoverable if the plaintiff prevailed on each claim alleged.” 15 U.S.C. § 78u–

   4(a)(7)(B) (emphasis added). The Notice here only specified damages on a “per

   common share” basis and leaves out the expected recovery for Valeant Options

   Investors, damages to Options Investors, the fact of the 50% discount to the

   recognized loss for Options Investors and the allocable costs and fees to Options

   Investors. The Special Master did not address these deficiencies anywhere in the

   R&R.

          C.    Lead Plaintiff’s Post-Hoc Rationalizations Should Be Rejected

          In response to Timber Hill’s Objection before the Special Master, Lead

   Plaintiff concocted a series of post hoc justifications and raised them for the first

   time in its reply. These were both at odds with its prior positions in this case and

   unsupported by any competent evidentiary submission or analytical framework

   beyond conclusory generalizations in an expert declaration. ECF 559 at 24-25; 559-

   3. The Special Master’s acceptance of Lead Plaintiff’s arguments was clear error.

          First, the Special Master accepted Dr. Feinstein’s conclusory assertion—on

   reply and without performing an analysis—that because Options Investors’



                                            23
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 29 of 35 PageID: 17622




   Recognized Loss is based on market losses and (some) Common Stock Investors’

   Recognized Loss is inflation adjusted, that Options Investors should be subject to a

   50% reduction in recovery, implemented by a cap that is approximately half the

   Options Investors’ allocable pro rata share of the settlement fund. Feinstein Decl.

   ¶¶ 13-20. Not a shred of empirical evidence or analysis is offered by Dr. Feinstein

   to support this position. Id. It was clear error for the Special Master to accept these

   conclusory statements in the absence of such evidence, particularly where, as here,

   Timber Hill’s expert provided just such empirical evidence and analysis in support

   of his opinion that Options Investors suffered 9.49%, not 5%, of the Class-wise

   inflation-adjusted loss. ECF 557 at 17.

         Lead Plaintiff argued in error that Timber Hill’s calculation of options losses

   was overstated because it represented market losses, not inflation-adjusted losses.

   ECF 559-3 ¶¶ 25, 29. Contrary to Lead Plaintiff’s argument, Timber Hill’s expert’s

   calculation is quite clearly based on inflation-adjusted losses for options and

   common stock and bonds, and all of the empirical data and analysis supporting that

   approach is made part of those submissions. ECF 557 at 17-18. In other words, an

   apples-to-apples comparison shows that Options Investors suffered approximately

   9.49% of the Class-wide, inflation-adjusted losses—not the 5% reflected by the




                                             24
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 30 of 35 PageID: 17623




   cap.15 Lead Plaintiff did not inform Options Investors during the notice period that

   their claims were being reduced by approximately 50%, but rather repeatedly

   assured the Class and the Court that Class members would share in the recovery pro

   rata. 16

          Dr. Feinstein’s second justification for the cap is also not supported by

   empirical analysis or other competent evidence. Rather than provide any empirical

   analysis on which to base the 5% cap, Dr. Feinstein instead conclusorily opined that

   “[o]ption price dynamics are complex” and changes in option pricing variables “may

   cause both call option and put options to decay even when there is no stock price

   movement.” ECF 559-3 ¶ 15. Dr. Feinstein then summarily concluded that due to

   options pricing decay and an “array of impactful variables,” “computing inflation




   15
     It should be noted that Lead Plaintiff’s expert did not provide either an analysis of
   pro rata Class-wide losses or an analysis of pro rata Class-wide market losses. Thus,
   Lead Plaintiff’s expert cannot and did not do an apples to apples comparison of
   Class-wide damages on either basis.
   16
     Lead Counsel even argued before the Special Master that other Options Investors
   had not objected to the Plan of Allocation. ECF 559 at 29. This argument is
   incredible because it implies that the other Options Investors had performed an
   economic analysis of Class-wide losses like Timber Hill did. Given Lead Plaintiff’s
   assurances in both the Notice and Settlement Agreement that all investors were
   sharing on a pro rata basis, it is no wonder that Options Investors other than Timber
   Hill—which filed the only options-related claims in this case—would have taken
   Lead Plaintiff at its word rather than dig into the fine print and conduct an expert
   analysis to discover the truth.


                                             25
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 31 of 35 PageID: 17624




   loss for every option investor” is “too burdensome and time consuming.” Id. ¶ 16.17

   However, options decay is irrelevant to an inflation based calculation and has no

   impact on calculation of inflation based losses for options investors as demonstrated

   by Timber Hill’s expert’s actual calculation of inflation based losses for options

   investors. ECF 568 at 21-22    ¶   14-15. Indeed, Dr. Feinstein failed to provide any

   empirical analysis regarding materiality and uniformity of the “decay” effect of

   Valeant stock options pricing, and Dr. Feinstein’s argument was demonstrably

   contradicted by his own prior opinions offered during briefing on class certification

   in this case. As shown in Exhibits 11-a and 11-b of Dr. Feinstein’s expert declaration

   at class certification (ECF 539-12) aptly titled “Valeant Options Event Study

   Results,” non-fraud related factors account for practically none of the residual for a

   hypothetical synthetic option (i.e., net of market and peer company) returns on the

   disclosure events presented. Supplemental Declaration of Michael A. Marek, Ex. 3

   hereto at ¶ 15.18 As but one example, on October 19, 2015, Dr. Feinstein found that



   17
      Ironically, the expert affidavit submitted in support of Lead Plaintiff’s Class
   Certification motion actually argues against the disparate treatment of Valeant
   Options Investors insofar as it concludes the Valeant Options Investors traded in an
   efficient market, traded securities with a readily determinable value that was
   derivable from the price of Valeant Common Stock and Debt and that those investors
   had the same types of claims as Valeant Common Stock and Debt Investors. ECF
   539-12 (Feinstein Decl. at 19-21, 29-30, 33-34, 67-70).
   18
     Mr. Marek’s Supplemental Declaration was submitted to the Special Master at
   ECF 563.


                                              26
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 32 of 35 PageID: 17625




   non-fraud factors should have caused a Valeant Synthetic Option to rise by 0.20%

   in price, as opposed to its actual 8.14% decrease. Id. Overall, the seven dates

   presented establish overwhelming empirical evidence that the disclosures

   themselves, not any outside factors, caused all price declines recoverable as

   damages, mooting for practical purposes the distinction between investment losses

   and inflation-adjusted losses suffered by Options Investors. Id.

         Simply stated, the Special Master ignored both the empirical evidence

   demonstrating that Timber Hill’s expert’s calculations did in fact account for

   inflation (meaning the 5% cap is entirely unsupportable), and the empirical evidence

   demonstrating that Options Investors suffered 9.49% of the Class-wide damages—

   instead adopting Dr. Feinstein’s wholly unsupported conclusions that “Options

   Investors have larger computed Recognized Losses relative to Valeant Common

   Stock and Note [sic] investors.” R&R at 23. The Special Master also erroneously

   adopted the unsupported argument advanced by Dr. Feinstein that “option values

   naturally diminish overtime and the complex option price dynamics makes it

   difficult to differentiate between fraud- and non-fraud-based factors” when neither

   contention is relevant to the inflation-based analysis done by Timber Hill’s expert

   and thus provides no basis for the allocation and cap on the Valeant Option

   Investors’ recovery under the Plan of Allocation.




                                            27
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 33 of 35 PageID: 17626




   VI.   PROPOSED RESOLUTION

         While Timber Hill respectfully submits that the Court should wholly reject

   the Report & Recommendation and deny final approval on grounds of disparate

   treatment and inadequacy of representation, in the alternative, Timber Hill

   respectfully asks the Court to modify the Report & Recommendation to: (1) permit

   all Class members to share pro rata in the Net Settlement Fund or alternatively

   increase the cap to 9.49% and drop the claw back feature of the Plan; and (2) make

   the other procedural and administrative changes reflected in pages 11-12, 14, and

   25-28 of the attached redlined plan of allocation. See McDonough, 80 F. Supp. 3d

   at 649 (revising plan of allocation to distribute settlement funds on a pro rata basis

   because there was “no evidentiary justification in the record” for disparate recoveries

   among subclasses); In re Initial Pub. Offering Sec. Litig., 226 F.R.D. 186, 201

   (S.D.N.Y. 2005) (conditioning approval of class action settlement on modification

   of bar order); see also In re WorldCom, Inc. Sec. Litig., 388 F. Supp. 2d 319, 322,

   344-46, 349 (S.D.N.Y. 2005) (granting final approval of settlement following

   modifications to proposed plan of allocation).

         A proposed order modifying the Plan of Allocation and otherwise adopting

   the R&R is submitted herewith.




                                             28
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 34 of 35 PageID: 17627




    Dated: June 29, 2020                Respectfully Submitted,

                                        /s/ Andrew J. Entwistle

    MICHAEL CRITCHLEY, SR.              ANDREW J. ENTWISTLE
    mcritchley@critchleylaw.com         aentwistle@entwistle-law.com
    CHRISTOPHER W. KINUM                ROBERT N. CAPPUCCI
    cwkinum@critchleylaw.com            rcappucci@entwistle-law.com
    CRITCHLEY, KINUM                    ENTWISTLE & CAPPUCCI LLP
      & DENOIA LLC                      299 Park Avenue, 20th Floor
    75 Livingston Avenue                New York, NY 10171
    Roseland, New Jersey 07068          Telephone: (212) 894-7200
    Telephone: (973) 422-9200           Facsimile: (212) 894-7272

                                        MARC M. SELTZER (admitted Pro Hac Vice)
                                        mseltzer@susmangodfrey.com
                                        SUSMAN GODFREY L.L.P.
                                        1900 Avenue of the Stars, Suite 1400
                                        Los Angeles, CA 90067-6029
                                        Telephone: (310) 789-3100
                                        Facsimile: (310) 789-3150

                                        Attorneys For Objector/Absent Class Member
                                        Timber Hill




                                       29
Case 3:15-cv-07658-MAS-LHG Document 592 Filed 06/29/20 Page 35 of 35 PageID: 17628




                                 Certificate of Service

         The undersigned certifies that today he filed the foregoing document and

   exhibits on ECF which will send electronic notification to all attorneys registered

   for ECF-filing.

   Dated: June 29, 2020                         /s/ Andrew J. Entwistle
          New York, New York                    Andrew J. Entwistle




                                           30
